DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 08/23/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-15
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				1-2, 6-7, 10-11, 13, 15
New claims: 					None
Claims currently under consideration:	1-15
Currently rejected claims:			1-15
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Surburg (US 2002/0120014) in view of Arora (“Natural Mint Terpene”, April 2020, Arora Aromatics, https://web.archive.org/web/20200429123821/http://www.aroraaromatics.com:80/natural-mint-products/mint-terpene-detail.html; previously cited) as evidenced by IFT (“GRAS Flavoring Substances 22”, 2005, Institute of Food Technologists (IFT), vol. 59, No. 8, https://www.ift.org/news-and-publications/food-technology-magazine/issues/2005/august/features/gras-flavoring-substances-22; previously cited), Chemical I (“alpha-Pinene”, 2018, Chemical Book, https://web.archive.org/web/20180902020056/http://www.chemicalbook.com:80/ProductChemicalPropertiesCB5209086_EN.htm; previously cited), Chemical II (“beta-pinene”, 2018, Chemical Book, https://web.archive.org/web/20180804124613/http://www.chemicalbook.com:80/ChemicalProductProperty_EN_CB7361607.htm; previously cited), and Chemical III (“Cineole”, 2017, Chemical Book, https://web.archive.org/web/20171225105534/http://www.chemicalbook.com:80/ProductChemicalPropertiesCB2853653_EN.htm; previously cited).
Regarding claim 1, Surburg teaches a method of making a flavor [0017] comprising providing a fraction of Mentha arvensis oil [0032].  Since Mentha arvensis oil is produced by the steam distillation of Mentha arvensis as evidenced by page 9, paragraph 6 of IFT, the fraction of Mentha arvensis oil disclosed in Surburg is a first mint distillate and Surburg teaches step (A) of steam distilling Mentha  genus plant matter to produce a first mint distillate.  Surburg also teaches that the method comprises: (B) combining the first mint distillate and a synthetic additional mint flavor component (corresponding to rhinologically active compounds) [0030], [0025] such that the synthetic additional mint flavor component comprises 0.1- 100 wt.% of the flavor [0035] and the first mint distillate comprises 0.1-99.9 wt.% of the flavor [0044], which overlaps the claimed concentrations.  The selection of values within the overlapping ranges renders the claimed concentrations obvious.  Although Surburg teaches that the flavor comprises a fraction of Mentha arvensis oil [0032] as well as eucalyptol, limonene, pinene, and octanol [0033], it does not teach that the first mint distillate comprises (1) the recited amount of limonene as determined by Lei-Hoke Method I; or (2) the recited amount of mint flavor components having a boiling point of 155-183°C as determined by Lei-Hoke Method I.
However, Arora teaches a fraction of Mentha arvensis oil containing 45-50% limonene and 27-44% of mint flavor components (corresponding to the composition containing 10-14% alpha-pinene, 14-18% beta-pinene, and 3-12% eucalyptol (corresponding to cineole) in the second table on page 1 which have a boiling point of 155-156°C, 167°C, and 176-177°C, respectively, as evidenced by the “Chemical Properties” section of Chemical I, II, and III) produced from the distillation of dementholized mint oil from Mentha arvensis (page 1, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Surburg by using the fraction of Mentha arvensis oil taught by Arora.  Since Surburg teaches that the flavor comprises a fraction of Mentha arvensis oil [0032] as well as eucalyptol, limonene, pinene, and octanol [0033], but does not disclose a source of such components, a skilled practitioner would have been motivated to consult an additional reference such as Arora in order to determine a suitable source of these components.  In consulting Arora, the practitioner would find the that mint distillate comprises 45-50% limonene and 27-44% of mint flavor components, wherein each of the mint flavor components have a boiling point within the claimed range.  Although the prior art does not disclose the contents of limonene and mint flavor components as peak area percent as determined by Lei-Hoke Method I, the disclosed contents are considered to fall within the claimed ranges, thereby rendering the claim obvious.  Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such a method of measurement does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.
Regarding claim 2, Surburg teaches the invention as described above in claim 1, including the mint flavor components are selected from alpha-pinene, beta-pinene, and eucalyptol (second table on page 1 of Arora).
Regarding claims 3 and 4, Surburg teaches the invention as described above in claim 1, including the first mint distillate is a fraction of Mentha arvensis oil [0032] containing limonene, pinene, eucalyptol, and octanol (Surburg [0032], [0033]; second table on page 1 of Arora).  Therefore, the first mint distillate comprises 0 ppm of the recited sulfur compounds. 
Regarding claim 5, Surburg teaches the invention as described above in claim 1, including the first mint distillate comprises 45-50% limonene (Arora, second table on page 1).  Although the prior art does not disclose the content of limonene as peak area percent as determined by Lei-Hoke Method I, the disclosed content is considered to fall within the claimed range, thereby rendering the claim obvious.  Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such a method of measurement does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.
Regarding claim 6, Surburg teaches the invention as described above in claim 1, including the first mint distillate comprises 27-44% of mint flavor components (corresponding to the composition containing 10-14% alpha-pinene, 14-18% beta-pinene, and 3-12% cineole in the second table on page 1 of Arora, which have a boiling point of 155-156°C, 167°C, and 176-177°C, respectively, as evidenced by the “Chemical Properties” section of Chemical I, II, and III).  Although the prior art does not disclose the content of mint flavor components as peak area percent as determined by Lei-Hoke Method I, the disclosed content is considered to fall within the claimed range, thereby rendering the claim obvious.  Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such a method of measurement does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.
Regarding claims 7-9, Surburg teaches the invention as described above in claim 1, including the first mint distillate comprises 10-14% alpha-pinene and 14-18% beta-pinene for a total amount of 24-32% pinene (Arora, page 1, second table).  Although the prior art does not disclose the content of pinene as peak area percent as determined by Lei-Hoke Method I, the disclosed content is considered to fall within the claimed range, thereby rendering the claim obvious.  Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such a method of measurement does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.
Regarding claim 10, Surburg teaches the invention as described above in claim 1, including the mint flavor components comprise 3-12% eucalyptol (Arora, page 1, second table).  Although the prior art does not disclose the content of eucalyptol as peak area percent as determined by Lei-Hoke Method I, the disclosed content is considered to fall within the claimed range, thereby rendering the claim obvious.  Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such a method of measurement does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.
Regarding claim 12, Surburg teaches the invention as described above in claim 1, including the first mint distillate comprises amounts including 0% of menthone or menthol (corresponding to the first distillate comprising 76-100% alpha-pinene, beta-pinene, limonene, cineole, and octanol in the second table on page 1 of Arora).  Although the prior art does not disclose the content of menthone or menthol as peak area percent as determined by Lei-Hoke Method I, the disclosed contents are considered to overlap the claimed range, thereby rendering the claim obvious.  Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such a method of measurement does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.
Regarding claim 13, Surburg teaches the invention as described above in claim 1, including the method further comprising the step of combining a second mint distillate [0030] containing 100 wt.% viridiflorol and 0 wt.% mint sulfide (corresponding to viridiflorol [0033] as the homogenous substance produced from natural raw plant material [0031]) with the first mint distillate [0032] and the additional synthetic mint flavor component [0025].
Regarding claim 14, Surburg teaches the invention as described above in claim 13, including the second mint distillate comprises 0.1-99.9 wt.% of the flavor [0044], which overlaps the claimed concentration.  The selection of a value within the overlapping range renders the claim obvious.
Regarding claim 15, Surburg teaches the invention as described above in claim 1, including the synthetic additional mint flavor component comprises 0.1- 100 wt.% of the flavor [0035], which overlaps the claimed concentration.  The selection of a value within the overlapping range renders the claim obvious.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Surburg (US 2002/0120014) in view of Arora (“Natural Mint Terpene”, April 2020, Arora Aromatics, https://web.archive.org/web/20200429123821/http://www.aroraaromatics.com:80/natural-mint-products/mint-terpene-detail.html; previously cited) as evidenced by IFT (“GRAS Flavoring Substances 22”, 2005, Institute of Food Technologists (IFT), vol. 59, No. 8, https://www.ift.org/news-and-publications/food-technology-magazine/issues/2005/august/features/gras-flavoring-substances-22; previously cited), Chemical I (“alpha-Pinene”, 2018, Chemical Book, https://web.archive.org/web/20180902020056/http://www.chemicalbook.com:80/ProductChemicalPropertiesCB5209086_EN.htm; previously cited), Chemical II (“beta-pinene”, 2018, Chemical Book, https://web.archive.org/web/20180804124613/http://www.chemicalbook.com:80/ChemicalProductProperty_EN_CB7361607.htm; previously cited), and Chemical III (“Cineole”, 2017, Chemical Book, https://web.archive.org/web/20171225105534/http://www.chemicalbook.com:80/ProductChemicalPropertiesCB2853653_EN.htm; previously cited) as applied to claim 1 above, and further in view of Finley (US 2010/0197801; previously cited) as evidenced by Chemical IV (“p-Cymene”, 2017, Chemical Book, https://web.archive.org/web/20171015204616/http://www.chemicalbook.com/ProductChemicalPropertiesCB9262508_EN.htm; previously cited).
Regarding claim 11, Surburg teaches the invention as described above in claim 1, including the first mint distillate comprising of other components in addition to limonene, pinene, cineol, and octanol (corresponding to “etc” in paragraph 1 on page 1 of Arora).  It does not teach the mint flavor components having the boiling point of 155-183°C comprises sabinene and/or para-cymene in the claimed peak area percent as determined by Lei-Hoke Method I.
However, Finley teaches an adjuvant composition (Abstract) comprising the volatile low-boiling distillate fraction of mint oil [0046]-[0047] from Mentha arvensis [0049] which was distilled at 50-185°C [0050] and includes para-cymene [0055] which has a boiling point of 176-178°C as evidenced by the “Chemical Properties” section of Chemical IV. 
It would have been obvious for a person of ordinary skill in the art to have modified the first distillate of Surburg to include para-cymene as taught by Finley.  Since Surburg teaches a first distillate formed by steam distilling Mentha genus plant matter (Surburg [0033]; Arora, page 9, paragraphs 6 and 8; page 11, paragraph 3); and Arora teaches that there are additional components in the distillate (page 1, paragraph 1), a skilled practitioner would have been motivated to consult an additional reference such as Finley in order to determine other components of the first mint distillate, thereby rendering the claimed para-cymene obvious.  Also, since the first distillate comprises 76-100% alpha-pinene, beta-pinene, limonene, cineole, and octanol (Arora, page 1, second table), 0-24% of the distillate comprises para-cymene.  Although the prior art does not disclose the content of para-cymene as peak area percent as determined by Lei-Hoke Method I, the disclosed content is considered to overlap the claimed range, thereby rendering the claim obvious.  Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such a method of measurement does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1-10 and 12 over IFT, Arora, and Swaine as evidenced by Chemical I, Chemical II, and Chemical III: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claim 1 to recite that the first mint distillate is combined with a synthetic additional mint flavor component such that the synthetic additional mint flavor component comprises more than 80 wt.% of the flavor.  Applicant argued that the combination of prior art does not teach the features of amended claim 1 (Applicant’s Remarks, page 5, paragraph 5 – page 6, paragraph 2).
However, in the new grounds of rejection necessitated by the amendment of the claims, the features of amended claim 1 are now fully taught by the combination of Surburg in view of Arora as evidenced by IFT, Chemical I, Chemical II, and Chemical III as described above.  Therefore, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 11 over IFT, Arora, Swaine, and Finley as evidenced by Chemical I, Chemical II, Chemical III, and Chemical IV: Applicant’s arguments have been fully considered and are considered moot.
Applicant argued that Finley fails to cure the deficiencies of the combination of IFT, Arora, and Swain so that the combination of prior fails to teach the features of amended claim 1 (Applicant’s Remarks, page 6, paragraphs 3-4).
However, in the new grounds of rejection necessitated by the amendment of the claims, the features of amended claim 1 are now fully taught by the combination of Surburg in view of Arora as evidenced by IFT, Chemical I, Chemical II, and Chemical III as described above.  The Finley reference is continued to be relied on for its teaching regarding the additional features of claim 11.  Therefore, Applicant’s arguments are moot and the rejection of claim 11 stands as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 1 and 13-14 over Swaine in view of Arora:  Applicant’s arguments have been fully considered and are considered moot.
Applicant argued that the combination of Swain and Arora fail to teach the features of amended claim 1 (Applicant’s Remarks, page 6, paragraph 5 – page 7, paragraph 2).
However, in the new grounds of rejection necessitated by the amendment of the claims, the features of amended claim 1 are now fully taught by the combination of Surburg in view of Arora as evidenced by IFT, Chemical I, Chemical II, and Chemical III as described above.  Therefore, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 15 over Swaine in view of Arora and Good as evidenced by Chemical I and Chemical II:  Applicant’s arguments have been fully considered and are considered moot.
Applicant argued that Swaine discloses that viridiflorol is a component of the select mint oil and, as such, there is no need for one skilled in the art to find a source of viridiflorol to add to the select mint oil.  Applicant stated that Good fails to cure the deficiencies of Swaine and Arora.  Applicant added that the cited prior art does not suggest adding a synthetic additional mint flavor component to a first mint distillate.  Applicant stated that the cited prior art fails to teach all features of amended claim 1 due to these reasons (Applicant’s Remarks, page 7, paragraph 2 – page 8, paragraph 5). 
However, in the new grounds of rejection necessitated by the amendment of the claims, the features of amended claims 1 and 14 are now fully taught by the combination of Surburg in view of Arora as evidenced by IFT, Chemical I, Chemical II, and Chemical III as described above.  Therefore, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791